DETAILED ACTION
Status of the Claims
1.	Claims 1-49 are pending.
	Claims 1, 8, 9 and 20-49 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 2-7 and 10-19 in the reply filed on 3/15/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 2, 4, 6, 7, 10, 11, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (US 2011/0147215) in view of Soto-Moreno et al. (US 2019/0168223) and evidenced by Parvate et al. ( J. Phys. Chem. B, 2020, 124, 8, 1323-1360). 
Claim 2, Fuchs et al. teach an apparatus (device) for controlling motion of liquid droplets (displacing liquid i.e. droplet) (see abstract and [0074][0077) comprising:
	a set of electrode pads (network of electrodes 30) arranged in an array defining one or more tracks over which liquid droplets (droplet, F1)  may be induced to move over a sequence of the electrode pads (Fig 2A and [0077][0087]);
 	a surface over the electrode pads being dielectric smooth to within 2 microns (hydrophobic layer 51 with thickness of 100 nm and 5 microns [0138]), the droplet 
	a control designed to alter the wetting characteristic of portions of the surface over respective electrode pads to effect induced motion of the droplets over the tracks, the wetting characteristic to be altered by controlling charging and discharging of the electrode pads in a desired sequence (a computer is designed to successive activate the electrodes in desired sequence to move the droplet over the electrode path, thus changing the wetting characteristic of the hydrophobic layer; [0117][0088]).
Fuchs et al. teach the hydrophobic layer 51 with thickness between 100 nm and 5 microns [0138] but do not explicitly teach the hydrophobic layer is smooth. 
However, Soto-Moreno et al. teach digital microfluidic device comprised of frame to smooth/flat a dielectric and/or hydrophobic layer by stretching in different direction such that the sheet is planar throughout (i.e. wrinkle free), remains in complete contact with electrodes through the use of the device [0263][0265]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Soto-Moreno et al. teaching to smooth the hydrophobic layer of Fuchs et al. to be within claimed thickness because smoothed hydrophobic layer would remain in complete contact with electrodes during the use of the device thus insulating the electrically conducting liquid from the electrodes. 

Claim 4, Fuchs et al. teach the device is comprised of a second plate (upper substrate 12) facing the surface over the electrode pads (see Fig 1 and [0095]).

Claims 6 and 7 is/are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 10, the surface coating of Teflon (polytetrafluorethylene) is inherently both dielectric and hydrophobic as evidenced by applicant (see PGPUB [0126][0131]).

Claim 11, Fuchs et al. in view of Soto-Moreno et al. teach the surface is smoothed to by stretching the hydrophobic layer to be planar and having thickness in the range of 100 nm to 5 microns (see rejection of claim 2 above).

Claim 15, Fuchs et al. teach method [0092], comprising the steps of:
	introducing a liquid droplet (F1) onto a surface (hydrophobic layer) over a set of electrode pads (network of electrodes 30) arranged in an array defining one or more tracks over which liquid droplets (droplet, F1)  may be induced to move over a sequence of the electrode pads (Fig 2A and [0095]-[0097]);
 	the surface being dielectric smooth to within 2 microns (hydrophobic layer 51 with thickness of 100 nm and 5 microns [0138]), the droplet having volume of 1 nl to 10 microliter [0033], the hydrophobic layer which is comprised of Teflon which forms superhydrophobic surface inherently has sliding angle of less than 5 degrees (see Parvate et al. section 2.1) and the hydrophobic layer having a wetting affinity to the liquid that can be altered by application of voltage to the electrode pads (electrodes are activated with switching means to move the droplet along in x direction; [0087][0088]);
	controlling the wetting characteristic of portions of the surface over respective electrode pads to effect induced motion of the droplets over the tracks, the wetting characteristic to be altered by controlling charging and discharging of the electrode pads in a desired sequence (a computer is designed to successive activate the electrodes in desired sequence to move the droplet over the electrode path, thus changing the wetting characteristic of the hydrophobic layer; [0117][0088]).
	 Fuchs et al. teach the hydrophobic layer 51 with thickness between 100 nm and 5 microns [0138] but do not explicitly teach the hydrophobic layer is smooth. 
However, Soto-Moreno et al. teach digital microfluidic device comprised of frame to smooth/flat a dielectric and/or hydrophobic layer by stretching in different direction such that the sheet is planar throughout (i.e. wrinkle free), remains in complete contact with electrodes through the use of the device [0263][0265]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Soto-Moreno et al. teaching to smooth the hydrophobic layer of Fuchs et al. to be within claimed thickness because smoothed hydrophobic layer would remain in complete contact with electrodes during the use of the device thus insulating the electrically conducting liquid from the electrodes. 

Claim 19, Fuchs et al. in view of Soto-Moreno et al. teach the surface is smoothed to by stretching the hydrophobic layer to be planar and having thickness in the range of 100 nm to 5 microns (see rejection of claim 15 above).

5.	Claims 5, 17 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. and Soto-Moreno et al. as applied to claims 2 and 15 above, and further in view of Srinivasan et al. (US 2012/0261264).
 	Claims 5 and 17, modified Fuchs et al. teach hydrophobic surface hold a thin layer of oil (second fluid) that is immiscible with the droplet [0122], thus forming a liquid-liquid interface and oil is slippery with respect to liquid droplet but do not teach the surface is textured. 
	However, Srinivasan et al. teach droplet actuator with droplet operation surface for manipulating droplets, the droplet operation surface comprised of dielectric layer which is patterned to assist in conducting droplet operation by guiding, sizing and/or shaping droplets without requiring droplet to be associated with an activated electrode thereby reducing the required duration of electrode activation and prolongs the life of the droplet actuator [0049][0053]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Srinivasan et al. teaching to patterned/textured the hydrophobic layer of Fuchs et al. because textured hydrophobic layer would assist in conducting droplet operation by guiding, sizing and/or shaping droplets without requiring droplet to be associated with an activated electrode thereby reducing the required duration of electrode activation and prolonging the life of the droplet device.

Claims 12-14, modified Fuchs et al. teach hydrophobic surface hold the droplet [0122] but do not teach the surface is textured to induce hydrophobicity and slide angle of no more than 3 degrees or no more than 1 degrees. 
	However, Srinivasan et al. teach droplet actuator with droplet operation surface for manipulating droplets, the droplet operation surface comprised of dielectric layer which is patterned to assist in conducting droplet operation by guiding, sizing and/or shaping droplets [0049][0058][0059]. Applicant teaches the patterning of dielectric layer induces hydrophobicity and imparts slide angle to be no more than 5 degrees or 3 degrees or 1 degrees [0008][0065], thus it is examiner position that teaching of Srinivasan et al. teaches patterning the coating with 3D features would induce hydrophobicity and would be capable of imparting slide angle to be no more than 5 degrees or 3 degrees or 1 degrees.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Srinivasan et al. teaching to patterned/textured the hydrophobic layer of Fuchs et al. because textured hydrophobic layer would assist in conducting droplet operation by guiding, sizing and/or shaping droplets without requiring droplet to be associated with an activated electrode thereby reducing the required duration of electrode activation and prolonging the life of the droplet device.

6.	Claims 3, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. and Soto-Moreno et al. as applied to claims 2 and 15 above, and further in view of Pamula et al. (US 2006/0194331).
	Claims 3 and 16, Fuchs et al. teach the device is designed with overlaying or facing electrode (counter electrode 60) (see Fig 2A) but do not teach the smooth surface is open as claimed. 
	However, Pamula et al. teach apparatus/method for performing manipulation of droplets on a substrate wherein the reference electrode/counter electrodes could be coplanar with the drive electrodes (Figs 1A-D and [0058]) or reference electrode could be formed on a separate substrate facing the drive electrodes (Figs 2A-B and [0059]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Pamula teachings that configuration of counter/reference electrode could be easily moved into different positions to yield different configuration of the device and thus such teaching could be applied to Fuchs et al. device to arrive at the claimed invention. 

	Claim 18, Fuchs et al. do not teach the electrodes are printed on a substrate using printed circuit board technology. However, Pamula et al .teach apparatus/method for performing manipulation of droplets on a substrate comprising electrodes which are disposed onto the substrate using PCB manufacturing technique [0013][0059], the PCB manufacturing is widely available, reliable, inexpensive and well-defined [0013].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Pamula et al. teaching to utilize PCB manufacturing technique to print the electrodes of Fuchs et al. onto the substrate because PCB manufacturing technique is widely available, reliable, inexpensive and well-defined.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795